Citation Nr: 0326570	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neck and left shoulder conditions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On November 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Contact the veteran to inform him that it 
would be particularly helpful if he could 
submit or identify any clinical records which 
establish the presence of currently manifested 
neck and left shoulder disabilities, and which 
include a medical opinion to the effect that 
these conditions resulted from VA medical 
treatment of the left hip (December 1993) or 
right hip (May 1996).  Any additional evidence 
provided by the veteran should be associated 
with the file, and any indication from the 
veteran that he has no additional evidence, 
information, or argument to present should be 
documented for the record.

2.  The veteran should be scheduled for a 
medical examination to evaluate the nature and 
extent of his claimed neck and left shoulder 
disorders.  Advise the examiner that the 
veteran maintains that these conditions had 
their onset following, and as a result of, VA 
medical treatment furnished in December 1993 
(left hip surgery) or May 1996 (right hip 
surgery), and that it appears that initial 
complaints of neck and left shoulder problems 
were made on May 28, 1996.  Before evaluating 
the veteran, the examiner should review the 
claims folder, including any evidence added to 
the record.

The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses, in order to ascertain 
whether the currently claimed disabilities 
exist.  Should current disabilities of the neck 
and/or left shoulder be shown, the examiner 
should offer an opinion, supported by reference 
to pertinent evidence, as to following 
questions:
a.  Is there any indication that 
disabilities of the left shoulder or neck 
existed prior to either the December 1993 or 
May 1996 hip surgeries (see X-ray films 
dated 12/93)?
b.  Do currently shown disabilities of the 
neck/and or left shoulder represent 
permanent additional disability attributable 
(by virtue of causation, or if pre-existing, 
aggravation) to either the December 1993 or 
May 1996 VA hip surgeries?
c.  If it is determined that permanent 
additional disability of the neck/ and or 
left shoulder is believed to have resulted 
from VA medical treatment, is it at least as 
likely as not that it is due to reasons 
other than the natural progress of the 
conditions, merely coincident with VA 
treatment or the necessary consequences 
(i.e., certain or intended to results) of 
the medical treatment?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





